      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION
_____________________________________________________________________________
                                    )
LIVE OAK BANKING CORPORATION, )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                     3:19-cv-372-CWR-FKB
                                                Case No. _______________
                                    )
BROCK B. WESTOVER, individually,    )
BROCK B. WESTOVER, D.D.S., P.A.,    )
SUBSTRUCTURES, INC.,                )
BROCK B. WESTOVER, D.D.S.-          )
MERIDIAN, PLLC, and                 )
BROCK B. WESTOVER, D.D.S.,          )
MED, PLLC,                          )
                                    )
      Defendants.                   )
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

         COMES NOW, Plaintiff Live Oak Banking Corporation (“Live Oak Bank”), by and

through counsel, and for its Complaint, alleges and states the following:

                                            PARTIES

         1.    Live Oak Bank is a corporation organized and existing pursuant to the laws of the

State of North Carolina, with a principal office address of 1741 Tiburon Drive, Wilmington, NC

28403.

         2.    Brock B. Westover is a natural person and citizen of the State of Mississippi,

residing at 338 Hillview Drive, Ridgeland, MS 39157.

         3.    Brock B. Westover, D.D.S., P.A. is a professional corporation organized and

existing pursuant to the laws of the State of Mississippi, with a principal office address of 2550




                                             1
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 2 of 10



Flowood Drive, Suite 401, Flowood, MS 39232. Brock B. Westover is the Director, President

and Registered Agent of the company.

        3.      Substructures, Inc. is a corporation organized and existing pursuant to the laws of

the State of Mississippi, with a principal office address of 2550 Flowood Drive, Suite 401,

Flowood, MS 39232. Brock B. Westover is the Director and President of the company. Louis

G. Fuller is the Registered Agent of the company.

        4.      Brock B. Westover, D.D.S.-Meridian, PLLC is a professional limited liability

company organized and existing pursuant to the laws of the State of Mississippi, with a principal

office address of 1927 23rd Avenue, Meridian, MS 39301. Brock B. Westover is the Manager

and President of the company. David C. Dunbar is the Registered Agent of the company.

        5.      Brock B. Westover, D.D.S., Med, PLLC is a professional limited liability

company organized and existing pursuant to the laws of the State of Colorado, with a principal

office address of 1440 28th Street, #3, Boulder, CO 80303. Brock B. Westover is the Manager,

President and Registered Agent of the company.

                                  JURISDICTION AND VENUE

        6.      Jurisdiction in this Court is proper under 28 U.S.C. § 1332(a), Diversity

Jurisdiction, as the citizenship of the parties is diverse and the amount in controversy, exclusive

of interest and costs, exceeds the sum of $75,000.00.

        7.      Venue in this Court is proper under 28 U.S.C. § 1391(b), as it is the judicial

district in which a substantial part of the events or omissions giving rise to this action occurred

and in which a substantial part of the property that is the subject of this action is situated.




                                               2
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 3 of 10



                                  FACTUAL ALLEGATIONS

              Small Business Administration Loan 1 - $1,205,000.00 Loan Amount

       8.      On or about January 18, 2011, Defendants Brock B. Westover, D.D.S., P.A.,

Substructures, Inc., Brock B. Westover, D.D.S.-Meridian, PLLC and Brock B. Westover, D.D.S.,

Med, PLLC (“Corporate Defendants”) and Chamblee-Dunwoody Family Dentistry, LLC

executed a U.S. Small Business Administration Note (“Note 1”) promising to pay Live Oak

Bank the loaned amount of One Million Two Hundred Five Thousand and No/100 Dollars

($1,205,000.00), interest on the unpaid principal balance, and another other amounts required by

the Note. A true and accurate copy of Note 1 is attached hereto and incorporated herein as

Exhibit A.

       9.      Pursuant to Note 1, the interest rate is to fluctuate. The initial interest rate was

5.25% per year, which was the prime rate in effect on the first business date of the month in

which SBA received the Corporate Defendants’ loan application, plus 2.00%. The interest rate is

to be adjusted every calendar quarter. The interest rate at the time of this Complaint is 7.5%.

       10.     Pursuant to Note 1, the Corporate Defendants must pay principal and interest

payments of $12,928.66 each month, beginning two months from the month the Note is dated.

Payments must be made on the fifth (5th) calendar day in the months they are due. Live Oak

Bank must adjust the payment amount at least annually as needed to amortize principal over the

remaining term of the Notice.

       11.     On or about January 18, 2011, the Corporate Defendants and Chamblee-

Dunwoody Family Dentistry, LLC executed a U.S. Small Business Administration Security

Agreement (“Security Agreement 1”) granting Live Oak Bank a security interest in the following




                                              3
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 4 of 10



collateral, now owned or hereafter acquired, together with all replacements, accessions,

proceeds, and products:

               a.     Equipment,
               b.     Inventory,
               c.     Accounts,
               d.     Instruments,
               e.     Chattel Paper,
               f.     General Intangibles,
               g.     Documents,
               h.     Deposit Accounts, and
               i.     All property set forth in exhibits to Security Agreement 1.

A true and accurate copy of Security Agreement 1, with exhibits, is attached hereto and

incorporated herein as Exhibit B.

       12.     Live Oak Bank holds a validly perfected first-priority security interest in the

collateral by virtue of its filing of UCC Financing Statements and Amendments, attached hereto

and incorporated herein as collective Exhibit C.

       13.     On or about January 18, 2011, Brock B. Westover (“Westover”) executed a U.S.

Small Business Administration Unconditional Guarantee (“Guarantee 1”) by which Westover

unconditionally guaranteed payment to Live Oak Bank of all amounts owing under Note 1. A

true and accurate copy of Guarantee 1, is attached hereto and incorporated herein as Exhibit D.

       14.     On or about May 5, 2017, the Corporate Defendants and Westover entered into a

Loan Modification Agreement to defer three (3) months of payments under Note 1. A true and

accurate copy of the Loan Modification Agreement is attached hereto and incorporated herein as

Exhibit E.

       15.     On or about July 25, 2017, the Corporate Defendants and Westover entered into a

Second Loan Modification Agreement to release borrower Chamblee-Dunwoody Family




                                             4
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 5 of 10



Dentistry, LLC under Note 1. A true and accurate copy of the Second Loan Modification

Agreement is attached hereto and incorporated herein as Exhibit F.

       16.     On or about July 20, 2018, Live Oak Bank exercised its rights to accelerate the

full indebtedness due to loan defaults and demanded immediate payment of the full indebtedness

due at that time. A true and accurate copy of the Notice of Acceleration is attached hereto and

incorporated herein as Exhibit G.

       17.     The outstanding payoff balance due and owing to Live Oak Bank under Note 1 is

$326,243.49 [representing principal in the amount of $296,726.54, interest in the amount of

$22,614.18 and late charges of $6,902.77].

               Small Business Administration Loan 2 - $910,000.00 Loan Amount

       18.     On or about January 18, 2011, Chamblee-Dunwoody Family Dentistry, LLC

executed a U.S. Small Business Administration Note (“Note 2”) promising to pay Live Oak

Bank the loaned amount of Nine Hundred Ten Thousand and No/100 Dollars ($910,000.00),

interest on the unpaid principal balance, and another other amounts required by the Note. A true

and accurate copy of Note 2 is attached hereto and incorporated herein as Exhibit H.

       19.     Pursuant to Note 2, the interest rate is to fluctuate. The initial interest rate was

5.25% per year, which was the prime rate in effect on the first business date of the month in

which SBA received the borrower’s loan application, plus 2.00%. The interest rate is to be

adjusted every calendar quarter. The interest rate at the time of this Complaint is 7.5%.

       20.     Pursuant to Note 2, the borrower must pay principal and interest payments of

$9,763.55 each month, beginning two months from the month the Note is dated. Payments must

be made on the fifth (5th) calendar day in the months they are due. Live Oak Bank must adjust




                                              5
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 6 of 10



the payment amount at least annually as needed to amortize principal over the remaining term of

the Notice.

       21.     On or about January 18, 2011, the Corporate Defendants and Chamblee-

Dunwoody Family Dentistry, LLC executed a U.S. Small Business Administration Security

Agreement (“Security Agreement 2”) granting Live Oak Bank a security interest in the following

collateral, now owned or hereafter acquired, together with all replacements, accessions,

proceeds, and products:

               a.     Equipment,
               b.     Fixtures,
               c.     Inventory,
               d.     Accounts,
               d.     Instruments,
               f.     Chattel Paper,
               g.     General Intangibles,
               h.     Documents,
               i.     Deposit Accounts, and
               j.     All property set forth in exhibits to Security Agreement 2.

A true and accurate copy of Security Agreement 2, with exhibits, is attached hereto and

incorporated herein as Exhibit I.

       22.     On or about January 18, 2011, Brock B. Westover, individually, and the

Corporate Defendants executed U.S. Small Business Administration Unconditional Guarantees

(“Guarantee 2”) by which Westover and the Corporate Defendants unconditionally guaranteed

payment to Live Oak Bank of all amounts owing under Note 2. A true and accurate copy of

Guarantees 2 are attached hereto and incorporated herein as Exhibit J.

       23.     On or about May 5, 2017, the Corporate Defendants, Westover and Chamblee-

Dunwoody Family Dentistry, LLC entered into a Loan Modification Agreement to defer three

(3) months of payments under Note 2. A true and accurate copy of the Loan Modification

Agreement 2 is attached hereto and incorporated herein as Exhibit K.



                                            6
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 7 of 10



       24.     On or about July 25, 2017, the Corporate Defendants, Westover and Chamblee-

Dunwoody Family Dentistry, LLC, entered into a Second Loan Modification Agreement to

release borrower Chamblee-Dunwoody Family Dentistry, LLC and add the Corporate

Defendants as borrowers and obligors under Note 2. A true and accurate copy of the Second

Loan Modification Agreement 2 is attached hereto and incorporated herein as Exhibit L.

       25.     On or about September 12, 2017, the Corporate Defendants executed U.S. Small

Business Administration Security Agreements (“Security Agreement 2a”) granting Live Oak

Bank a security interest in the following collateral, now owned or hereafter acquired, together

with all replacements, accessions, proceeds, and products:

               a.     Equipment,
               b.     Inventory,
               c.     Accounts,
               d.     Instruments,
               e.     Chattel Paper,
               f.     General Intangibles,
               g.     Deposit Accounts, and
               h.     Furniture and Other Tangible Property, and

A true and accurate copy of Security Agreement 2a, with Exhibits, is attached hereto and

incorporated herein as Exhibit M.

       26.     Live Oak Bank holds a validly perfected first-priority security interest in the

collateral by virtue of its filing of UCC Financing Statements and Amendments, attached hereto

and incorporated herein as collective Exhibit C.

       27.     On or about July 20, 2018, Live Oak Bank exercised its rights to accelerate the

full indebtedness due to loan defaults and demanded immediate payment of the full indebtedness

due at that time. A true and accurate copy of the Notice of Acceleration is attached hereto and

incorporated herein as Exhibit G.




                                             7
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 8 of 10



       28.     The outstanding payoff balance due and owing to Live Oak Bank under Note 2 is

$208,752.67 [representing principal in the amount of $189,874.03, interest in the amount of

$14,470.83, and late charges of $4,407.81].

                                     CAUSES OF ACTION

                                Count 1 – Breach of Contract
             (Small Business Administration Loan 1 - $1,205,000.00 Loan Amount)

       29.     Live Oak Bank realleges and incorporates all of the preceding paragraphs of this

Complaint.

       30.     As a result of Corporate Defendants’ defaults and failure to make payment under

Note 1 and Security Agreement 1, Corporate Defendants are in Breach of Contract and owe to

Live Oak Bank, jointly and severally, the outstanding payoff balance of $326,243.49, the costs of

this action and reasonable attorney’s fees and costs.

                                Count II – Breach of Contract
              (Small Business Administration Loan 2 - $910,000.00 Loan Amount)

       31.     Live Oak Bank realleges and incorporates all of the preceding paragraphs of this

Complaint.

       32.     As a result of Corporate Defendants’ defaults and failure to make payment under

Note 2 and Security Agreement 2 and 2a, Corporate Defendants are in Breach of Contract and

owe to Live Oak Bank, jointly and severally, the outstanding payoff balance of $208,752.67, the

costs of this action and reasonable attorney’s fees and costs.

                               Count III – Breach of Guarantee
             (Small Business Administration Loan 1 - $1,205,000.00 Loan Amount)

       33.     Live Oak Bank realleges and incorporates all of the preceding paragraphs of this

Complaint.




                                              8
      Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 9 of 10



       34.     As a result of Corporate Defendants’ defaults and failure to make payment under

Note 1 and Security Agreement 1, and Defendant Brock B. Westover’s defaults and failure to

make payment under Note 1, Security Agreement 1 and Guarantee 1, Defendant Brock B.

Westover is in Breach of Guaranty and owes to Live Oak Bank the outstanding payoff balance of

$326,243.49, the costs of this action and reasonable attorney’s fees and costs.

                               Count IV – Breach of Guarantee
              (Small Business Administration Loan 2 - $910,000.00 Loan Amount)

       35.     Live Oak Bank realleges and incorporates all of the preceding paragraphs of this

Complaint.

       36.     As a result of Corporate Defendants’ defaults and failure to make payment under

Note 2 and Security Agreements 2 and 2a, and Defendant Brock B. Westover’s defaults and

failure to make payment under Note 2, Security Agreements 2 and 2a and Guarantee 2,

Defendant Brock B. Westover is in Breach of Guaranty and owes to Live Oak Bank the

outstanding payoff balance of $208,752.67, the costs of this action and reasonable attorney’s fees

and costs.

       WHEREFORE, Plaintiff Live Oak Bank prays for:

       1.      Judgment in favor of Plaintiff against Defendants Brock B. Westover, D.D.S.,

P.A., Substructures, Inc., Brock B. Westover, D.D.S.-Meridian, PLLC, Brock B. Westover,

D.D.S., Med, PLLC and Brock B. Westover, jointly and severally, in the amount of:

$534,996.16, plus pre-judgment interest of 7.5%, post-judgment interest at the legal rate, the

costs of this action and reasonable attorney’s fees and costs;

       2.      Judgment in favor of Plaintiff against Defendants Brock B. Westover, D.D.S.,




                                             9
     Case 3:19-cv-00372-CWR-FKB Document 1 Filed 05/24/19 Page 10 of 10



P.A., Substructures, Inc., Brock B. Westover, D.D.S.-Meridian, PLLC, Brock B. Westover,

D.D.S., Med, PLLC and Brock B. Westover for immediate possession of all collateral set forth in

this Complaint and exhibits thereto; and

       3.     Such further relief to which Plaintiff may be entitled.



                                             Respectfully submitted by,

                                             EVANS│PETREE PC


                                             /s/ Jacob C. Zweig
                                             Jacob C. Zweig, Esq. (MS Bar No. 104725)
                                             1715 Aaron Brenner Drive, Suite 800
                                             Memphis, TN 38120
                                             (901) 271-0726
                                             (901) 374-7486 Facsimile
                                             jzweig@evanspetree.com

                                             Counsel for Plaintiff, Live Oak Bank




                                           10
